Citation Nr: 1432588	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  09-16 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for a right shoulder disability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1966 to August 1969.

These matters are before the Board of Veterans' Appeals (the Board) on appeal of September 2008 and January 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke.  The Veteran appealed the initial evaluation assigned for his service-connected right shoulder disability and the denial of service connection for tinnitus, bilateral hearing loss, and an acquired psychiatric disorder, to include PTSD.  In July 2011, the Veteran testified before the undersigned; a transcript is of record.  

In February 2014, the Board granted service connection for tinnitus and remanded the remaining issues to the Agency of Original Jurisdiction (AOJ) for additional development.  As result of that development, the AOJ granted service connection for bilateral hearing loss and PTSD in a June 2014 rating decision.  This is considered a full grant of the benefits sought, and these issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).  The appeal has since been returned to the Board for further appellate review.


FINDING OF FACT

In June 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issues of entitlement to service connection for an acquired psychiatric disorder other than PTSD and an increased rating for a right shoulder disability.  


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal of the issues of entitlement to service connection for an acquired psychiatric disorder other than PTSD and an increased rating for a right shoulder disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

In June 2014, the Board received a written statement from the Veteran's authorized representative documenting his desire to withdraw his appeal.  See 38 C.F.R. § 20.204(b)(1).  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to these issues, and the Board does not have jurisdiction to review the appeal.  38 C.F.R. §§ 20.202, 20.204(c).  


ORDER

The appeal of the issues of entitlement to service connection for an acquired psychiatric disorder other than PTSD and an increased rating for a right shoulder disability is dismissed.


____________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


